Broderick, C. J.,
concurring specially. I concur with the majority’s affirmance of the defendant’s convictions in this case. I write separately, however, because I do not believe that the defendant preserved his argument concerning the requested jury instruction. Consequently, I would not reach the more specific preservation question the majority addresses — whether the defendant preserved an argument for a jury instruction under RSA 631:1,1(b), but not 1(a). As such, I voice no opinion with regard to the majority’s subsequent substantive analysis of that issue.
Arguing that first-degree assault is a lesser-included offense of attempted murder, the defendant contends that the trial court erred when it failed to instruct the jury on the former offense. As related by the majority, the defendant requested a lesser-included offense instruction, to which the State objected. After hearing both parties, the trial judge stated that he would “take that question under advisement [and] let you know tomorrow when you come in.” The next day, the trial judge instructed the jury, but did not include the defendant’s requested instruction on the lesser-included offense. Immediately after instructing the jury, the trial judge asked both counsel: “Other than what is on the record, anything else?” The State replied in the negative; defense counsel responded, “Satisfied, Your Honor.” The record is otherwise silent as to any other statements or objections by either party, or any colloquy with the trial judge regarding jury instructions.
At oral argument, the State agreed that, under a “straight reading of the record,” the issue was not preserved. Counsel for the State continued that he did not “have a firm memory, but I’m almost certain” that the trial judge had given prior notice to both parties as to whether he was going to give the requested instruction. In response to further questioning as to whether he recalled the defendant preserving the issue at an off-the-*223record colloquy, counsel for the State replied, “I can’t say that----It’s a very vague memory, but I’m almost certain that would have happened.”
The majority decides not to address whether the defendant “completely forfeited the lesser-included offense issue by failing to later object on the record to the court’s ruling,” because the State did not raise the issue and because counsel for the State was “almost certain” that the trial judge had ruled on the requested instruction in an off-the-record colloquy. I do not doubt the word of counsel for the State as to his recollection. Such recollection, however, should not influence our preservation analysis.
It has been long recognized in this jurisdiction that a specific, contemporaneous objection is required to preserve an issue for appellate review. This requirement is grounded in both judicial economy and common sense, affording the trial court the opportunity to correct an error it may have made, or clearly explain why it did not make an error. Providing the trial court with the opportunity to correct error is particularly appropriate where an alleged error involves a jury instruction.
Berliner v. Clukay, 150 N.H. 80, 82-83 (2003) (citations, quotations, and brackets omitted). The requirement applies equally to civil and criminal matters. State v. Ainsworth, 151 N.H. 691, 694 (2005). In addition:
It is the burden of the appealing party ... to provide this court with a record sufficient to decide her issues on appeal, as well as to demonstrate that she raised her issues before the trial court____[F]ailure of the moving party to comply with these requirements may be considered by the court regardless of whether the opposing party objects on those grounds.
Bean v. Red Oak Prop. Mgmt., 151 N.H. 248, 250 (2004); see Sup. Ct. R. 13(2); Reynolds v. Cunningham, Warden, 131 N.H. 312, 314 (1988) (“[T]he petitioner bears the burden of demonstrating that he objected in the appropriate forum____”).
Here, we have no record of an objection by the defendant to the decision of the trial judge not to give the requested instruction, either during the initial discussion of the proposed instructions by the trial judge and opposing counsel, subsequent to the judge’s instructions to the jury, or during a colloquy of which counsel for the State has a vague memory. Instead, we have a record reflective only of the defendant’s initial proposal for an instruction on a lesser-included offense, and a subsequent declaration of satisfaction with the instructions given to the jury. See Ainsworth, 151 N.H. at 694 (argument that trial court should have given jury instruction not preserved where defendant did not contemporan*224eously object before trial court, but indicated satisfaction with instructions as given).
The situation presented here is significantly different from that addressed in State v. Parra, cited by the majority. In Parra, the defendant appealed his conviction of aggravated felonious sexual assault, contending that the trial court erred by excluding evidence that the victim had been sexually assaulted on a previous occasion. State v. Parra, 135 N.H. 306, 307-08 (1992). The defendant had filed a pretrial motion to introduce this evidence, asserting that the evidence was relevant with regard to credibility to test the victim’s ability to fabricate a detailed incident of sexual abuse. A hearing was held on the motion, but no stenographer was present. On appeal, the defendant argued that the evidence should have been allowed in order to attack the medical evidence used to corroborate the victim’s trial testimony. Arguing that the defendant had not preserved this issue for appeal, the State correctly noted that nothing in the pretrial motion had alerted the trial court to the defendant’s desire to introduce the evidence for the latter reason. Id. at 308.
In holding that the issue was adequately preserved for appeal, we noted the following. First, the record included the defendant’s motion to set aside the verdict, in which he referred back to both his pretrial motion and the hearing thereon. Second, in his post-trial motion, the defendant represented that he had argued, at the pretrial hearing, the need for the evidence of prior sexual assault to rebut the medical evidence as a distinct ground for admissibility. Third, the State objected on the merits to the motion to set aside the verdict, but did not dispute the defendant’s representation. Finally, the trial court considered the merits of the issue in its order on the defendant’s post-trial motion. Consequently, both the State and the trial court had, in the record, effectively ratified the defendant’s representation in his motion to set aside. As such, the record demonstrated that both the parties and the trial judge had proceeded as though the issue was properly before the trial court. Id. at 308-09.
Here, there is nothing in the record to indicate that the defendant objected either to the trial judge’s decision not to give the requested instruction, or to the jury instructions as given. While the State is not arguing the overall preservation issue, there is nothing in the record to indicate that the trial judge had proceeded as though the issue was properly before the trial court. The record is also silent as to whether the trial judge ever informed the parties that he had decided not to give the requested instruction prior to actually instructing the jury.
I recognize that an additional contemporaneous objection is not required when counsel has made an earlier objection concerning the same issue. See, e.g., State v. Simonds, 135 N.H. 203, 205 (1991) (defendant need not *225object contemporaneously when prior bad acts evidence admitted at trial, when objection to admissibility of such evidence made during pretrial hearing). Here, however, the record is silent regarding any objection at any time by the defendant, and any ruling by the trial court prior to actually instructing the jury.
Berliner v. Clukay is instructive. There, the defendant challenged the permissive nature of the trial court’s jury instructions and contended that his proposed jury instructions, which the trial court refused to give, would have provided the requisite guidance. The record showed that the issue underlying the proposed instructions was explored during a chambers conference at the conclusion of the evidence, the day before final argument, and that counsel and the court reviewed the proposed instructions. The record did not indicate that defense counsel and the court reached any agreement on the instructions, and the chambers conference concluded with an expressed intent to reconvene the next day to allow counsel to place their objections on the record. Berliner, 150 N.H. at 82-84. The following day, the trial court specifically invited counsel, before it instructed the jury, to comment on its draft instructions. Defense counsel raised no objection to the court’s draft instructions, which included the instruction the defendant claimed on appeal was erroneous. Likewise, following the trial court’s charge, defense counsel made no objection to either the court’s instructions or its failure to use the specific instructions submitted. Id. at 84. In holding that the defendant had not preserved his argument that the trial court had misinstructed the jury, we decided that defense counsel had failed to alert the trial court to any disagreement she had with the charge and stated:
We acknowledge that defense counsel discussed the [underlying issue] with the trial court in chambers the day prior to the jury charge and articulated general concerns about an appropriate standard to guide the jury’s [choice concerning that issue]. She, however, never formalized an objection. A chambers discussion directed at persuading the court to craft or utilize a proposed instruction, without more, or to adopt a specific view of the applicable law does not constitute a specific, contemporaneous objection. Exchange of views on the law, however cogent or well-intentioned, cannot substitute for a formal objection, unless an objection is plainly expressed. None is evident on the record before us.
Id. (quotation omitted).
Finally, I also agree with the majority’s conclusions concerning the defendant’s contention that, with regard to the issue of insanity, he was *226entitled to make his closing argument after the State. In response to the defendant’s request that we overrule State v. Baker, 120 N.H. 773 (1980), I note that Baker has proven to be neither “unworkable [n]or badly-reasoned,” Providence Mut. Fire Ins. Co. v. Scanlon, 138 N.H. 301, 304 (1994). As the statutory amendment cited by the defendant does not alter our holding in Baker, its viability has not changed.